DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendment filed June 10, 2021. Claims 1-16 are pending in the application. Claim 16 has been amended. Claims 1-15 are withdrawn due to non-elected inventions. Claims 16 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims
The rejection of claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to Applicant’s amendment of the claims.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Bizot et al. (US 3,827,975) in view of Northey (US 2010/0112092) is withdrawn due to the amendment of the claims
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Najafi et al. (US 2009/0221989) is withdrawn due to the amendment of the claims.
Rejections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections are newly applied.  They constitute the complete set of rejections presently being applied to the instant application.
New Rejections Necessitated by Amendment filed June 10, 2021
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new matter introduced, renal dialysis solution consists of hypochlorous acid “wherein the therapeutically effective amount of hypochlorous acid comprises 0.01% to 0.05% of hypochlorous acid”. The specification discloses the method of treating acute hypovolemia may include injecting the therapeutically effective amount of hypochlorous acid within the aqueous solution comprising approximately 0.01% to 0.05% of the hypochlorous acid (page 3, paragraph [0006]). The specification also discloses the fluid preparation comprising at least in part HOCl may be administered intravenously as a 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi et al. (US 2009/0221989) in view of Rizoiu et al. (US 2006/0240381).
Applicant’s Invention
Applicant claims a method directed to performing renal dialysis on a patient, the method comprising: supplying a renal dialysis solution to a patient via an apparatus configured for renal dialysis adapted to circulate blood from a patient through a dialysis machine connected to the patient so that the blood from the patient may be cleansed through indirect exposure with the renal dialysis solution; wherein the renal dialysis solution consists of a therapeutically effective amount of hypochlorous acid dissolved in a buffer solution, wherein the therapeutically effective amount of hypochlorous acid comprises 0.01% to 0.05% of the hypochlorous acid; wherein the buffer is selected from the group consisting of a phosphate buffer, acetate buffer, citrate buffer, borate buffer, and combinations thereof. 

 	Determination of the scope of the content of the prior art
(MPEP 2141.01)

	Najafi et al. teach a method of treating, inhibiting or preventing an antimicrobial infection in or near a medical device before or after said device has been inserted into a patient or a method of treating inhibiting or preventing bacterial, viral or fungal infection in a patient after said device has been inserted into a patient which comprises the following treatment steps in isolation or in combination: (a) contacting the device with a composition comprising elements (A) through (D), and optionally (E), of claim 11, prior to insertion into a patient or after removal from a patient; (b) washing, bathing or  Claim 11 is directed to a medical device selected from the group consisting of a peritoneal catheter, a hemodialysis shunt, a catheter for insertion into the bladder of a patient at risk of, or affected by, a bacterial, fungal or viral infection in or around the bladder and/or other infections in the patient's bloodstream and an accessory to the device optionally including a port, the device being treated with an aqueous antimicrobial composition for the treatment or prevention of general bacterial or fungal infections, bacteriuria or CAUTI or associated fungal or viral infections, the aqueous antimicrobial composition comprising: (A) an antimicrobially effective amount of at least one hypohalous acid (HOHal, wherein Hal is chloro or bromo), or a hypohalous acid source; (B) at least one saline component (halide salt) selected from the group consisting of sodium chloride, sodium bromide, potassium chloride, potassium bromide, magnesium chloride, magnesium bromide and mixtures thereof; the saline component (halide salt) concentration ranging from at least about 4 to about 12 g/l of the composition; (C) wherein the pH (of the composition is about 3 to about 6; and (D) the antimicrobially effective amount of the hypohalous acid derived from the hypohalous acid or the hypohalous acid source is about 0.1 mM to about 75 mM of the composition; and buffering agents, calcium and magnesium chelating agents, biologically acceptable acids and salts thereof that are compatible with the antimicrobial treatment system, and mixtures thereof to maintain the pH between about 3 and 6 in order to prevent or treat colonization of the device by microbes, buildup of microbial biofilm on the device, or blockage of the device by the microbial biofilm (page 23, claim 11). 
Regarding, the claim limitation of the buffer is selected from the group consisting of phosphate buffer, acetate buffer, citrate buffer, borate buffer and combinations thereof, Najafi et al. teach the buffering system counteracts the increase of the pH. Examples of buffering systems comprising electrolyte solutions include sodium acetate-acetic acid buffer solution (acetate buffer) pH3.75-5.6; and Na2HPO4-NaH12PO4 buffer solutions, pH 5.8-7.0 (phosphate buffer). Najafi et al. teach the hypohalous acid is hypochlorous acid (page 22, claim 6). Najafi et al. teach the system provided includes an embodiment wherein the medical device is a Peritoneal Dialysis Catheter (page 3, paragraph 28). Najafi et al. teach peritoneal dialysis is a method for removing waste such as urea and potassium from the blood, as well as excess fluid, when the kidneys are incapable of this (i.e. in renal failure). It is a form of renal dialysis, and is thus a renal replacement therapy. Peritoneal dialysis works on the principle that the peritoneal membrane that surrounds the intestine, can act as a natural semipermeable membrane (see dialysis), and that if a specially formulated dialysis fluid is instilled around the membrane then dialysis can occur, by diffusion. Dialysis fluid is instilled via a peritoneal dialysis catheter, which is placed in the patient's abdomen, running from the peritoneum out to the surface, near the navel (page 3, paragraph 28). Najafi et al. teach the system provided includes an embodiment wherein the medical device is a Hemodialysis Shunt. Najafi et al. teach that two tubes (or one tube with two lumen) are required to first remove blood to be cleansed and then to return clean blood to the body. Since hemodialysis requires continuous access to the circulatory system through the skin, patients undergoing hemodialysis have a portal of entry for microbes, which could lead to septicemia or an infection affecting the heart valves (endocarditis) or bone (osteomyelitis) (page 3, paragraph 29).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Najafi et al. do not specifically disclose examples wherein hypochlorous acid is supplied to a patient via an apparatus configured for renal dialysis or the therapeutically effective amount of the hypochlorous acid comprises 0.01% to 0.05% of the hypochlorous acid. It is for this reason Rizoiu et al. is added as a secondary reference. 
	Rizoiu et al. teach a fluid conditioning system is adapted to condition the fluid used in medical and dental cuttings, irrigating, evacuating, cleaning and drilling operations (Abstract). Rizoiu et al. teach exemplary concentrations of the disinfectants include: Hypochlorous acid-lower limit 0.01% upper limit 0.1% (page 14, paragraph 115-page 15, Table 1).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Najafi et al. and use hypochlorous acid in a peritoneal dialysis, as taught by Najafi et al. Najafi et al. teach in an embodiment of the invention the medical device is a Peritoneal Dialysis Catheter. Najafi et al. teach peritoneal dialysis is a method for removing waste such as urea and potassium from the blood, as well as excess fluid, when the kidneys are incapable of this (i.e. in renal failure) and is a form of renal dialysis, and is thus a renal replacement therapy. One of ordinary skill in the art would have been motivated to use hypochlorous acid wherein the medical device is a peritoneal dialysis catheter because Najafi et al. specifically teach the method comprises treating bacterial, viral or fungal infection in a patient after the device has been inserted into a patient. The devices taught are peritoneal catheter and hemodialysis shunt. The hypohalous acid is hypochlorous acid. Therefore, it would have been obvious to one of ordinary skill in the art that since Najafi et al. specifically teach the method is used for treatment during peritoneal dialysis and the hypohalous acid used in the treatment is hypochlorous acid, that hypochlorous acid would be used in the method wherein the peritoneal catheter is inserted into a patient. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Najafi et al. and Rizoiu et al. use a therapeutically effective amount of hypochlorous acid comprises 0.01% to 0.05% of the hypochlorous acid. Najafi et al. teach the antimicrobially effective amount of the hypohalous acid derived from the hypohalous acid or the hypohalous acid source is about 0.1 mM to about 75 mM of the composition; and buffering agents. Since Najafi et al. teach that the hypochlorous acid is 0.1 mM to about 75 mM of the composition, it would have been obvious to one of ordinary skill in the art that 0.01% to 0.05% falls within the ranges taught. In addition, Rizoiu et al. teach the range of hypochlorous acid used in the compositions is 0.01% to 0.1%. As such, one of ordinary skill in the art would have been motivated to optimize the amount of hypochlorous acid used in the composition, including the range of 0.01% to 0.05%, which are mild formulations that are known to be used as disinfectants in medical irrigation, evacuating and cleaning operations. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive. Applicant argues that Najafi fails to teach performing renal dialysis on a patient.  In response to Applicant’s argument, the examiner maintains that Najafi et al. teach in the Description of the Invention Section, page 3, paragraph [0029], the system provided includes an embodiment wherein the medical device is a Hemodialysis Shunt. Najafi et al. teach the 3 most common types are an intravenous catheter, an arteriovenous (AV) Cimino fistula, or a synthetic graft. In all three cases, two tubes (or one tube with two lumen) are required to first remove blood to be cleansed and then to return clean blood to the body. This teaching in combination with claims 11 and 19 is an obvious variant of the claimed invention. The claims recite “supplying a renal dialysis solution to a patient via an apparatus configured for renal dialysis adapted to circulate blood from a patient through a dialysis machine connected to a patient so that the blood from the patient may be cleanses through “indirect” exposure with the renal dialysis solution”. Najafi et al. specifically teach an embodiment wherein the medical device is a hemodialysis shunt in which two tubes (or one tube with two lumen) are required to first remove blood to be cleansed and then to return clean blood to the body. The claims recite “indirect” exposure to the renal dialysis solution. There is no direct contact of the solution, which Najafi et al. teach is hypochlorous acid, to the bloodstream. This is being interpreted as the solution is carried through the tubes of hemodialysis shunt. One of ordinary skill in the art would find it obvious that having the solution carried through the hemodialysis shunt that is used to remove blood to be cleansed and then returned to the body is “indirect” exposure to the renal dialysis solution. Najafi et al. teach in claim 19 a method of treating or inhibiting an antimicrobial infection in or near a medical device after said device has been inserted into a patient or a method of treating or inhibiting bacterial, viral, or fungal infection in a patient after said device has been inserted into a patient which comprises (c) irrigating the device with a composition comprising elements (A) through (D), and optionally (E) of claim 11 (option (A) is an antimicrobially effective amount of at least one hypohalous (HOHal, wherein Hal is chloro)), after insertion into a patient, in order to prevent or treat colonization of the device by microbes. Claim 11 also recites the treatment of infections in the patient’s bloodstream. While the claims and methods taught by Najafi et al. are not specifically directed to performing renal dialysis, the methods taught by Najafi et al. are the same, supplying a renal dialysis solution (hypochlorous acid) to a patient via an apparatus configured for renal dialysis adapted to circulate blood from a patient through a dialysis machine connected to the patient so that the blood from the patient may be cleansed through “indirect” exposure with the renal dialysis solution (Hemodialysis shunt that are used to first remove blood to be cleansed and then to return clean blood to the body). These methods are used to treat and help patients undergoing hemodialysis avoid entry of microbes through the portal, which can lead to septicemia. The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. 
Applicant further argues the renal dialysis solutions consisting of a therapeutically effective amount of hypochlorous acid, wherein the therapeutically effective amount of hypochlorous acid comprises 0.01% to 0.05% of the hypochlorous acid. In response to Applicant’s argument, Najafi et al. teach that the antimicrobially effective amount of the hypohalous acid derived from the hypohalous acid or the hypohalous acid source is about 0.1 mM to about 75 mM of the composition and buffering agents. Since Najafi et al. teach that the hypochlorous acid is 0.1 mM to about 75 mM of the composition, it would have been obvious to one of ordinary skill in the art that 0.01% to 0.05% falls within the ranges taught. In addition, Rizoiu et al. teach the range of hypochlorous acid used in the compositions is 0.01% to 0.1%. As such, one of ordinary skill in the art would have been motivated to optimize the amount of hypochlorous acid used in the composition, including the range of 0.01% to 0.05%, which are mild formulations that are known to be used as disinfectants in medical irrigation, evacuating and cleaning operations. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
The claim remains rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                              
/JOHN PAK/Primary Examiner, Art Unit 1699